Citation Nr: 0008116	
Decision Date: 03/27/00    Archive Date: 03/29/00

DOCKET NO.  96-38 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Kim, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1959 to May 
1961.  

This appeal is before the Board of Veterans' Appeals (Board) 
from the September 1996 rating decision from the Los Angeles, 
California, Department of Veterans Affairs (VA) Regional 
Office (RO) that denied service connection for PTSD.  


FINDINGS OF FACT

1. The medical evidence does not include a current diagnosis 
of PTSD.  

2. The medical evidence does not include a nexus opinion 
relating any current psychiatric disorder, to include PTSD, 
to an in-service stressor or to any in-service event.  


CONCLUSION OF LAW

The claim of entitlement to service connection for PTSD is 
not well grounded.  38 U.S.C.A. §§ 1131, 5107 (West 1991); 
38 C.F.R. § 3.304(f), 3.307, 3.309 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The March 1959 induction examination report stated that the 
veteran's psychiatric health was normal, and no psychiatric 
defects or diagnoses were noted.  Although the veteran denied 
a history of depression, excessive worry, and nervous trouble 
of any sort, he stated that he had been rejected for military 
service because of mental reasons.  Service department 
records showed that the veteran served in Korea from June 
1960 to April 1961 as a heavy truck driver and as a 
radiotelephone operator.  The March 1961 discharge 
examination report stated that the veteran's psychiatric 
health was normal, and no psychiatric defects or diagnoses 
were noted.  The veteran stated that there had been no change 
in his health since his first physical, and he denied nervous 
trouble of any sort.  The examiner stated that the veteran's 
excessive worry was not significant.  Service medical records 
did not mention any stressful events in service or show any 
treatments for psychiatric disorders.  

The veteran underwent a VA PTSD examination in January 1996.  
The veteran reported that he served in Korea for 24 months 
during peacetime as a missile crewman in the artillery.  The 
veteran denied having experienced any traumatic events while 
in service.  He did experience traumatic events as a 
civilian.  While in prison from 1972 to 1977 for second-
degree murder, he saw people get killed.  During the x-ray 
technician course in prison, he had to x-ray dead bodies and 
look for foreign objects in the dead bodies.  He was 
traumatized by the gang beating in 1993.  He described a 
brother who had died from being run over by a train.  He was 
homeless in the past.  He had attempted suicide 2 times.  The 
Axis I diagnosis was chronic polysubstance dependence.  The 
January 1996 examiner noted that the veteran clearly stated 
that none of the traumatic events that he experienced had 
anything to do with his time in service.  

VA treatment records from 1994 to 1997 showed multiple 
hospitalizations and treatment for diagnoses of 
schizophrenia, schizoaffective disorder, psychosis, 
depression, mood disorders, dementia, and polysubstance abuse 
and dependence.  The November 1994 treatment report stated 
that the veteran grew up in a brothel run by his mother and 
that he was sexually abused when he was 13-14 years old.  The 
June 1997 hospitalization discharge report stated that the 
veteran received Social Security Disability income because he 
had been unable to return to work since he was beaten into 
unconsciousness in the 1993 assault.  The October 1997 
hospitalization discharge report stated that the veteran 
first experienced paranoid thoughts when he was in the 
service in Korea.  He sometimes felt that there were people 
following him.  He would load his gun and start shooting and 
later find that no one was actually there.  He felt that his 
superior officer was trying to hurt him or was after him for 
some reason.  


Criteria

The Court has held that a well-grounded claim is "a 
plausible claim, one which is meritorious on its own or 
capable of substantiation.  Such a claim need not be 
conclusive but only possible to satisfy the initial burden of 
§ [5107(a)]."  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  

The Court has held that a well-grounded claim requires 
competent evidence of current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence), and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  See Epps v. Brown, 126 F.3d. 
1464, 1468 (Fed. Cir. 1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996).  A 
psychosis may be presumed to have been incurred service if it 
is manifested to a degree of 10 percent within one year 
following the veteran's separation from service.  38 U.S.C.A. 
§§ 1131, 1132 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with Sec. 4.125(a) of 
this chapter; a link, established by medical evidence, 
between current symptoms and an in-service stressor; and 
credible supporting evidence that the claimed in-service 
stressor occurred.  If the evidence establishes that the 
veteran engaged in combat with the enemy and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service, the 
veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(1999).  


Analysis

The claim of entitlement to service connection for PTSD is 
not well grounded.  Although the veteran was hospitalized 
several times and received multiple psychiatric treatments, 
the medical evidence did not include a diagnosis of a current 
disability of PTSD.  Instead, the diagnoses were 
schizophrenia, schizoaffective disorder, psychosis, 
depression, mood disorders, dementia, and polysubstance abuse 
and dependence.

Further, the medical evidence showed no diagnosis or 
treatment for a psychiatric disorder in service or within a 
year after separation from service.  An in-service stressor 
was revealed in the veteran's lay statements that he was 
being followed in Korea and that his supervisor was trying to 
hurt him.  While this contention can be considered to be true 
for the limited purpose of well grounding the claim, the 
veteran's lay testimony alone would not be sufficient to 
establish the occurrence of these stressors.  .  

More importantly, there is also no medical evidence of a 
nexus between any psychiatric disorder, including PTSD, and 
the veteran's service.  In light of the lack of a current 
diagnosis of PTSD and a nexus between PTSD and his service, 
the claim is not well grounded.  

The VA cannot assist in any further development of this claim 
because it is not well grounded.  38 U.S.C.A. § 5107(a); 
Morton v. West, 13 Vet. App. 205 (1999).  


ORDER

Entitlement to service connection for posttraumatic stress 
disorder (PTSD) is denied.  



		
	V. L. Jordan
	Member, Board of Veterans' Appeals


 

